Citation Nr: 1419594	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-49 558	)	DATE
	)
	) 

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for a sleep disability.

2. Entitlement to a rating in excess of 10 percent for osteoarthritis of the left knee.

3. Entitlement to a rating in excess of 10 percent for osteoarthritis of the right knee.

4. Entitlement to a rating in excess of 10 percent for residuals of a left foot injury.

5. Entitlement to service connection for a lumbar spine disability.

6. Entitlement to service connection for a bilateral hip disability.

7. Entitlement to service connection for a bilateral ankle disability.

8. Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to June 1986.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from May 2009, April 2010, and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The April 2010 rating decision granted service connection for a sleep disability and assigned a noncompensable rating, effective December 20, 2009.  In a July 2012 rating decision, an increased rating of 20 percent was assigned, effective December 20, 2009.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The issues of entitlement to increased ratings for right and left knee and sleep disabilities and entitlement to service connection for a lumbar spine disability, bilateral hip disabilities, and bilateral ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On July 24, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of entitlement to service connection for diabetes mellitus is requested.

2. Prior to September 21, 2010, residuals of left foot injury manifested in a moderate disability with a moderate impact on daily activities such as chores, shopping, and driving as a result of objectively found painful motion, tenderness, and abnormal weight bearing.  

3. From September 21, 2010, residuals of left foot injury resulted in a severe disability due to pain, weakness, tenderness, degenerative arthritis and slight limitation of plantar flexion of the Veteran's toes with a severe impact on all daily activities affected with sports and exercise being prevented.  


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the issue of entitlement to service connection for diabetes mellitus by the Veteran (or his or her authorized representative) have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for a rating in excess of 10 percent for residuals of left foot injury have not been met prior to September 21, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. § 4.71a, Diagnostic Code 5284 (2013).

3. The criteria for a rating of 30 percent, but no greater, for residuals of left foot injury have been met from September 21, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. § 4.71a, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of the claim of entitlement to service connection for diabetes mellitus at the hearing and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue and it is dismissed.

II. VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in April 2009 satisfied the duty to notify provisions with respect to increased rating claims, including the establishment of an effective date and disability rating.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield, 444 F.3d at 1333 (Fed. Cir. 2006).  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claim and providing him with a VA examination.  The Veteran's service treatment records, VA medical records, private treatment records, and the reports of April 2009, February 2010, July 2010, September 2010, and November 2011 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claim.  The Veteran has not identified any additional, relevant treatment records the Board needs to obtain for an equitable adjudication of the claim. 

With regard to the VA examinations, the Board notes that once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner reviewed the claims file, documented the Veteran's subjective complaints and medical history, and clinically evaluated the Veteran.  Thereafter, in the reports, they provided information sufficient in detail and relevance to the rating criteria to allow for determination of the appropriate disability rating.  Nothing suggests that any examiner documented findings inconsistent with or less severe than otherwise outlined in the claims file.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159 (c)(4). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2013 Board hearing, the VLJ identified the issue to be discussed and with the assistance of the Veteran's representative asked questions to ascertain the current symptomatology of the Veteran's left foot disability, as well as to determine if another VA examination was necessary.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran.  The Veteran has not suggested any deficiency in the conduct of the hearings. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).

In light of the above, the Board concludes that the evidence of record is sufficient to adjudicate the Veteran's claim without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claim.

III. Left Foot Disability

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.
In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25. Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities. 38 C.F.R. § 4.14.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

The Veteran's residuals of left foot injury has been assigned a 10 percent disability rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).  
Under Diagnostic Code 5284, for foot injuries, other, a 10 percent disability rating is provided for a 'moderate' foot injury.  A 20 percent disability rating is provided for a 'moderately severe' foot injury.  A 30 percent disability rating is provided for a 'severe' foot injury.  The Note to Diagnostic Code 5284 indicates that a maximum 40 percent rating will be assigned for actual loss of use of the foot.  38 C.F.R. 
§ 4.71a.

Competent medical evidence relevant to the appeal period includes the reports of April 2009, February 2010, July 2010, September 2010, and November 2011 VA examinations.  VA treatment records do not reflect that the Veteran receives treatment for this disability. 

In April 2009, the Veteran identified subjective symptoms of pain, swelling, redness, stiffness. fatigability, weakness, and lack of endurance.  Objective examination found only painful motion, tenderness, and abnormal weightbearing, but not swelling, instability, weakness or other symptoms.  X-rays revealed a normal left foot.  The examiner diagnosed chronic left foot strain.  
In February 2010, the Veteran reported constant pain.  Clinical examination of the left foot revealed no edema or painful motion.  There was palpable tenderness of the dorsum of the foot at the first metatarsal.  There was no loss of motion of the three lateral toes observed.  Some degenerative changes were noted by history.  The examiner indicated that the disability had a moderate impact on chores, shopping, recreation, and driving, and a severe impact on exercise and traveling, with sports prevented.  

The July 2010 VA examiner noted the Veteran's complaints of left foot paralysis, but also that he had not complained of such symptoms as recently as April 2010.  The Veteran denied treatment of the left foot disability.  Subjective symptoms included pain, swelling, stiffness, fatigability, weakness, and lack of endurance.  The Veteran indicated that flare-ups occurred weekly or more often and lasted two to three hours.  The examiner could not estimate the effects of flare-ups on functional impairment.  Objective examination found painful motion, tenderness, and abnormal weightbearing.  Dorsiflexion of the toes against active resistance was observed.  The examiner indicated that the disability had a moderate impact on chores, shopping, and recreation and a severe impact on exercise and sports.  

In September 2010, the Veteran endorsed symptoms of pain, fatigability, and lack of endurance.  Clinical examination revealed tenderness.  Pain was of the dorsal mid-foot; there was no pain in the toes.  The examiner identified the effects on daily activities as severe for chores, shopping, recreation, traveling, and driving with sports and exercise prevented.  

In November 2011, the examiner found degenerative arthritis in the left foot.  The Veteran reported experiencing pain.  The examiner observed slight limitation in plantar flexion of third, fourth, and fifth toes and slight weakness in comparison to the right foot.  The examiner stated that the injury to the left foot was severe.  

Based on the above, the Board determines that a rating in excess of 10 percent is not supported by the evidence prior to September 21, 2010, and that a rating of 30 percent is more closely approximated thereafter.  Prior to September 21, 2010, the Veteran's disability had a moderate impact on daily activities such as chores, shopping, and driving as a result of objectively found painful motion, tenderness, and abnormal weight bearing.  

However, as of September 21, 2010, the disability continued to result in pain, weakness, and tenderness, but with a severe impact on all daily activities affected with sports and exercise being prevented.  Further, in November 2011, the examiner specifically stated that the disability was severe, also indicating the presence of degenerative arthritis and slight limitation of plantar flexion of the Veteran's toes.  In light of these facts, the Board finds that the Veteran's disability more closely approximates a severe foot injury as of September 21, 2010 and assigns a 30 percent disability rating.  A 40 percent rating is not warranted without actual loss of use of the foot.

The Board has also the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 (2013), as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran has been diagnosed with bilateral pes planus; however, this disability is not service-connected and has been explicitly stated to be not associated with the service-connected left foot disability by the July 2010 and September 2010 VA examiners.  Thus, a review of the record fails to reveal any additional functional impairment associated with the Veteran's left foot disability so as to warrant further consideration of alternate rating codes.

As reflected by the above discussion, the Board has also considered the doctrine of reasonable doubt.  However, the preponderance of the evidence is against the Veteran's claim of a rating in excess of 10 percent prior to September 21, 2010 and in excess of 30 percent thereafter.  38 U.S.C.A. § 5107(b) (West 2002); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient. See 38 C.F.R. 
§§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability. However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board. Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required, although in this case the claim was referred to the Director of Compensation.

The Veteran's left foot disability manifests in pain with signs of weakness, fatigability, and lack of endurance.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  A higher rating is available for certain symptoms of this disability, but such symptoms are not manifested in this case.  However, there is nothing exceptional or unusual about the Veteran's left foot disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

Further, with respect to the second Thun element, the evidence does not establish that "related factors" are present. While the Veteran reports that his left foot disability has caused increased absenteeism of up to two weeks during a 12-month period, as well as decreased concentration, lack of stamina, weakness/fatigue, the evidence does not establish that it causes the Veteran to miss work or to be hospitalized frequently.  In light of the above, the Board concludes that the Veteran's left foot disability does not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. Therefore, an extra-schedular rating for left foot disability is denied.

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record. The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue. See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377   (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, a claim of entitlement to TDIU was denied in the June 2010 rating decision, and the Veteran did not appeal.  Further, he indicated in a July 2010 statement that he had no desire to seek TDIU as he was capable of working with accommodation.  Therefore, further contemplation of a TDIU rating in this case is not necessary.


ORDER

The appeal of the issue of entitlement to service connection for diabetes mellitus is dismissed.

Entitlement to a rating in excess of 10 percent for residuals of left foot injury is denied prior to September 21, 2010.

Entitlement to a rating of 30 percent, but no greater, for residuals of left foot injury is granted from September 21, 2010.



REMAND

Remand of the right and left knee and sleep disability rating claims and service connection claims for the lumbar spine, bilateral hips, and bilateral ankles is necessary. At his July 2013 Board hearing, the Veteran offered testimony that his right and left knee and sleep disabilities had increased in severity.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  Weggenmann v. Brown, 5 Vet. App. (1993).  Further, with respect to his sleep disability, the Veteran's most recent VA examination was performed in May 2010 almost four years ago, and the Board finds that more recent findings are necessary to allow for an equitable adjudication of the claim.  For these reasons, the Board remands these rating claims so that additional VA examinations to assess the current nature and severity of the right and left knee and sleep disabilities may be scheduled.

With respect to the Veteran's back, bilateral hip, and bilateral ankle disabilities, the Board finds the VA etiological opinions of record to be inadequate.  The February 2010 VA examiner stated that there is no credible rationale for the contention that the back, bilateral ankle, and bilateral hip disabilities are caused or aggravated by the service-connected osteoarthritis of the bilateral knees and residuals of left foot injury.  However, the examiner only elaborated on that rationale by discussing causes of osteoarthritis, which were not the disabilities of the back, ankles, or hips diagnosed at the examination.  Therefore, the Board finds the opinion inadequate.
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, the September 2010 VA examiner offered an inadequate opinion as to the etiology of the Veteran's service-connected back disability.  The examiner indicated that there was insufficient evidence of an on-going back disability in service or immediately after discharge from service and that it might benefit the Veteran if old treatment records could be obtained.  However, while the examiner noted the Veteran's report that he had had intermittent back pain since that time, the examiner did not consider those subjective complaints as evidence.  For this reason, the Board also determines that this opinion is inadequate.  

Finally, the Veteran testified to receiving treatment at the Martinsburg VA Medical Center (VAMC) and the Board observes that VA treatment notes dated through May 2010 from that facility are of record.  There is also a lone December 2010 VA treatment note, but the Board is not certain that additional treatment notes dated between May 2010 and December 2010 are not available.  Therefore, the Board finds that VA treatment records from the Martinsburg VAMC and all associated outpatient clinics dated from May 2010 should be added to the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file all VA treatment records for the Veteran from the Martinsburg VA Medical Center and all associated outpatient clinics dated from May 2010 to the present.  All requests and responses, positive and negative, must be documented in the claims file. 

2. Schedule the Veteran for the appropriate VA examination to assess the current nature and severity of his service-connected sleep disability.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail.

3. Schedule the Veteran for a VA orthopedic examination to assess the current nature and severity of his service-connected bilateral knee disabilities.  The claims file must be made available to the examiner, and the examination report must reflect that such review occurred.  All tests and studies deemed necessary must be performed.  All pertinent symptomatology and findings should be reported in detail.

4. Schedule the Veteran for a VA orthopedic examination to assess the etiology of his lumbar spine, bilateral hip, and bilateral ankle disabilities. The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All tests or studies necessary to make these determinations must be conducted.  Upon a review of the record and examination of the Veteran, the examiner should respond to the following:

1. Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's lumbar spine disability is a result of in-service back injury or is otherwise a result of his military service?

2. Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's lumbar spine disability is a result of or aggravated beyond normal progression by his service-connected bilateral knee or left foot disabilities?

3. Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right or left hip disability is a result of or aggravated beyond normal progression by his service-connected bilateral knee or left foot disabilities?

4. Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right or left ankle disability is a result of or aggravated beyond normal progression by his service-connected bilateral knee or left foot disabilities?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion offered must be provided.

5. Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of one or more of his claims.  See 38 C.F.R. §§ 3.158, 3.655 (2013).

6. After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional SSOC to the Veteran and his representative, if any, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


